DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the claims
The Preliminary Amendment filed 06/16/21 is acknowledged and has been entered.  Claims 1-30 have been cancelled. New claims 31-48 have been added.  Accordingly, claims 31-48 are pending and under examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The instant abstract uses the language “The invention further relates to”. 
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:  The   specification on page 1 should indicate the current status of all nonprovisional parent applications references.  For example, after the disclosure “is a continuation of   US application No. 15/344,784, filed 11 July 2016.  Applicant should insert --, now U.S. Patent 11,067,586--.     Appropriate correction is required.

The use of the terms Triton X100 and Tween 20 (e.g. pages 19 & 21), which are trade names or marks used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,067,586 in view of Rother et al (US 2013/0224187).  11,067,586 teaches forming a complex in a plasma or whole blood sample comprising mature Adrenomedullin (ADM) 1-52 and/or mature ADM 1-52-Gly in the sample and measuring the complex in a subject suspected of having sepsis.  11,067,586 fails to explicitly recite treating the human patient.  However, Rother et al teaches that it is known and conventional in the art to monitor therapy of a subject having sepsis and teaches that an evaluation is performed that can include evaluating the need for further treatment or the need to add or drop a selected treatment (e.g. para 0360).  Thus, it would have been obvious at the filing date of the invention to incorporate further treatment or the addition or dropping of treatment in the method of 11,067,586 because 11,067,586 specifically teaches comparison to a control and establishment of a cut-off that indicates if the subject is responding to therapy and Rother et al shows that it is known and conventional in the art to monitor therapy and teaches that one can continue further treatment or the addition or dropping of treatment.

Allowable Subject Matter
Claims 31-48 would be allowable if the double patenting rejection was overcome.  The closest prior art of record is considered to be Ohta et al., (Clinical Chemistry 45:2, 1999, pages 244-251) (submitted in the IDS filed 09/15/21) which discloses an IRAM two site assay for detecting adrenomedullin (e.g. abstract, Fig 1 and p. 249).  Ohta et al discloses the use of two antibodies (binders) for binding the adrenomedullin.  Ohta et al discloses that one antibody binds the epitope of the amidated C-terminal structure and the other binds the ring structure epitope (amino acids 16-21)(e.g. Fig 1, page 249).  However, Ohta et al does not teach nor fairly suggest two antibodies that bind to two different regions within the region of mature adrenomedullin and/or adrenomedulling-Gly that is SEQ ID No. 1 or SEQ ID No. 2 wherein each of said regions comprises at least 4 or 5 amino acids.   

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Freishtat (US 2011/0217301) teaches that it is known and conventional in the art to monitor treatment of subjects having sepsis (e.g. para 0012).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/GARY COUNTS/           Primary Examiner, Art Unit 1678